         Case 5:20-cv-01092-GW-SP Document 16 Filed 08/24/20 Page 1 of 1 Page ID #:44
                                                                                                   CLEAR FORM




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
James Rutherford,
                                                                             5:20-cv-01076-MWF (SPx)

                           v.                Plaintiff(s)

 Youssef Maleeh, et al.,
                                                                                NOTICE OF
                                                                              MEDIATION DATE
                                          Defendant(s).



YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for September 16, 2020                     at 10:00             ✔   a.m. /      p.m.

LOCATION: Zoom



 The mediation session must be completed and an ADR-03 Report must be filed on or before the
 Court-ordered completion date.


Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.



Dated: 8/24/2020                               Panel Mediator: Mark Weidmann
                                               Address:



                                               Phone:                 310-849-1212




ADR–13 (01/12)                           NOTICE OF MEDIATION DATE                                      Page 1 of 1
